DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/29/2020 and 6/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Claim 19 is indefinite at least because “each incident angle” lacks antecedence.  The skilled artisan is unable to determine what angle is intended to be encompassed by the claim.  As such, the meets and bounds of the claim cannot be determined.

Claim 20 is indefinite at least because “over the preset range of the incident angle” lacks antecedence.  The skilled artisan is unable to determine which incident angle, and what range of such angles, is intended to be encompassed by the claim.  As such, the meets and bounds of the claim cannot be determined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushita (JP 2012013659 A).



Regarding claim 18, Matsushita discloses a method for XRR (Figs.1-4), including:
a) collecting a specular reflection and an off-specular reflection (Fig.4) of a fan-shape x-ray (Fig.3) by using an x-ray detector 2; and
b) at each azimuthal position of the reflected x-ray collected on the x-ray detector 2, an off-specular contribution (scatter) is determined and removed from the reflected x-ray intensity (Figs.4 and 6; fan-shaped x-ray beam enables multiple azimuthal positions of the substrate to be measured simultaneously and thus avoid rotating the substrate for each azimuthal angle, see at least Abstract).

With respect to claim 19, Matsushita further discloses integrating a specular component of the remaining x-ray intensity at each azimuthal position to obtain a specular reflection intensity for each incident angle (via detector 2; the oblique fan beam, focused to a point FS, provides a range of incident angles from the surface of the substrate and a range of azimuthal angles in a plane parallel to the substrate).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita, as applied to claim 19 above.
With respect to claim 20, Matsushita does not specifically disclose collecting a ratio between the specular reflection intensity and the integrated incident x-ray intensity in order to obtain structural information of the sample.
The skilled artisan readily recognizes that is routine in XRR to normalize or otherwise correct the specular reflection intensity by the incident x-ray intensity in order to compensate for variations/imperfections in the incident x-ray beam.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Matsushita to collect a ratio between the specular reflection intensity and the incident x-ray intensity, as known in the art, in order to improve the accuracy and precision of the determined structural information of the sample.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushita, as applied to claim 18 above, in view of Wu (US 2016/0341674 A1).

With respect to claim 21, Matsushita does not specifically disclose measuring XPS and XRF during the collecting the specular and off-specular reflections for analyzing the surface structure of the sample.
Wu teaches the practice of analyzing the surface structure of the sample by combining XPS and XRF collected from the sample (via detector 180) during XRR collection in order to compensate the XRR measurements for the material properties of the surface structure.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Matsushita to collect XPS and XRF in addition to XRR in order to improve the accuracy and precision of the surface structure analysis, as taught by Wu.

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art teaches various aspects of the claimed invention, including an XRR system with an incident fan-shaped x-ray beam focused by a single-crystal polychromator to a point at the sample surface, where specular and off-specular reflections are detected by a 2D detector and the off-specular reflections are determined and removed from the measured reflected x-ray intensities, where the fan shape enables the ability to measure the sample at multiple incident angles and azimuth positions simultaneously without stepping through sequential incident angles (Matsushita, cited above); and the prior art also teaches an XRR system having x-rays from an aluminum point-focus source (where the wavelength is no more than double the characteristic length of the nanostructures), where the beam is focused by a reflector onto a nanostructured substrate, where an incident slit width is adjusted as a function of the incident angle of the incident x-rays, and where XPS and XRF spectra are collected in order to analyze the nanostructures in combination with the XRR intensities (Wu, cited above).
However, the prior art neither teaches nor reasonably suggests an XRR device with the combination of:
a) focusing a fan shaped x-ray beam onto a point on the nanostructured substrate over a range of adjustable incident angles over a preset range, where
b) the opening angle of an incident slit between the x-ray beam reflector and the sample additionally controls the divergence angle of the fan shaped beam, and where
c) at each azimuthal position of the reflected x-ray collected on a fine pixel resolution x-ray detector, an off-specular reflection is determined and removed from the reflected x-ray intensity, as required by the combination as claimed in claim 1.

The fan-shaped beam taught by Matsushita is intended to avoid the need to move the sample for multiple measurements at different incident angles (see at least Abstract), where the beam shape is defined and focused by the curved and twisted monochromator crystal, which is incompatible with the teachings of Wu.  Conversely, although Wu could benefit from the fan beam advantages taught by Matsushita, Wu does not determine an off-specular contribution to the reflected x-ray intensities because the downstream slit 150, being mirrored to track the opening and incident angle of the incident slit 130, prevents off-specular reflections (scattering) to reach the detector 170.  As such, the teachings of Matsushita regarding the determination and removal of off-specular reflections are rendered moot by the teachings of Wu.



Similarly, the prior art neither teaches nor reasonably suggests an XRR method for measuring 3D nanostructures on a flat substrate that includes:
a) point-focusing a fan-shaped x-ray beam onto a surface of the sample with an incident angle that is adjustable over a preset range and having a wavelength larger than 0.154nm;
b) adjusting an opening angle of an incident x-rays according to an incident slit opening when the incident angle is changed, and adjusting a divergence angle of the fan-shaped x-ray beam via a width of the incident slit;
c) collecting the fan-shaped reflected x-ray beam by using an x-ray detector, where at each azimuthal position of the reflected x-ray collected on the x-ray detector, and off-specular contribution is determined and removed from the reflected x-ray intensity; and
d) obtaining structural information of the sample by a ratio of an integrated specular reflection intensity and an integrated incident x-ray intensity collected for each incident angle, as required by the combination as claimed in claim 10.

Claims 2-9 and 11-17 are allowed by virtue of their respective dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent documents to Janik teach an XRR system where the sample is illuminated with a roughly fan-shaped beam caused by a variable focal spot in order to minimize anode heating while providing a controllable x-ray beam spot on the sample;
US patent documents to Chouaib correspond to TW 2019/46175 cited by Applicants;
US patent documents to Wack correspond to TW 2019/17348 cited by Applicants; and
US patent documents to Pois correspond to TW I660154 cited by Applicants.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884